865 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re William Allen WRIGHT, Plaintiff-Appellant.
No. 88-5841.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1988.

Before KRUPANSKY and RYAN, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.


1
William Allen Wright appeals the order of the district court.  Wright, a debtor in a bankruptcy proceeding, moved the district court for immediate rulings on motions made by him in the bankruptcy court prior to perfecting his appeal to district court and also moved for an extension of time in which to file a brief.  The motions included a motion for transcript, a motion for transfer and a motion to clarify jurisdiction.


2
The district court on July 14, 1988, denied Wright's motions because its jurisdiction is limited to review of the bankruptcy court's final judgment, see Rule 8001 of the Bankruptcy Rules, and motions raised in the bankruptcy court do not come within its jurisdiction.  Additionally, the district court interpreted plaintiff's motion for the production of a transcript as an attempt to designate the record on appeal and denied the motion because it was untimely.  Wright has appealed the July 14 order.  It appears from the record before this court that the appeal is still pending before the district court.


3
This court lacks jurisdiction.  No final decision has been entered in the case nor has an order been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b) of Fed.R.Civ.P. 54(b).   Donovan v. Hayden Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam);  William B. Tanner Co. v. United States, 575 F.2d 101 (6th Cir.1978) (per curiam);  Oak Constr.  Co. v. Huron Cement Co., 475 F.2d 1220 (6th Cir.1973) (per curiam).  See also 28 U.S.C. Sec. 158.


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.